Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 16, is directed to a “computer-readable non-temporary storage medium”.  A machine-readable medium is considered non-statutory subject matter as it is not a useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.  A machine-readable medium must also be stored on a non-transitory medium. In the instant application, Applicant’s originally filed specification on page 3,  Line 13 does not define  “computer-readable” as non-transitory medium or exclude transitory forms of the word as commonly known in the art.. Here, the non-temporary storage is open to interpretation to possibly include non-eligible subject matter.
	Furthermore, the OG Notice (1351 OG 212) published on February 23, 2010 says:

The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media…

 Hence, claim 5 is directed to non-statutory subject matter, since the broadest reasonable interpretation of a “machine-readable medium” as defined by Applicant’s originally filed specification above and in view of the OG Notice above, is directed to a “signal”, and a “signal” ” per se does not fall within any of the four statutory classes of 35 U.S.C. §101.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “ad hoc” in claim 1 is used by the claim to mean “through the cellular line” while the accepted meaning is peer-to-peer and i.e. not involving a cellular base station and therefore a cellular line.  The term is indefinite because the specification does not clearly redefine the term.





 		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci (WO 2013/074868 A1).

Regarding claim 1, 4-5, Ricci discloses a communication control device, a communication control method and a computer-readable non-temporary storage medium comprising: 
a reception unit configured to receive information transmitted in an ad hoc mode (controller of [0011, utilizing ad-hoc network mode) from a first vehicle, from a second vehicle through a cellular line (first communication system [0011] and later); a specifying unit configured to specify a transmission area (see [0011], “based on one or more of a proximity alert”) in which communication with the first vehicle in the ad hoc mode is possible on the basis of position information (proximity [0011]) of the first vehicle included in the information (see status indicator etc. [0011]); and a transmission unit (see notification module [0011]) configured to transmit a response to the information including an instruction to perform ad hoc communication with the first vehicle (see alert for ad-hoc network [011]), to a third vehicle (see three vehicles in fig. 17) located in the vicinity (proximity [0011]) of the transmission area through the cellular line (see first vehicle communications system [0011]).
Regarding claim 2, Ricci discloses the communication control device according to claim 1, wherein the specifying unit transmits, to the third vehicle, the response including an instruction to perform ad hoc communication with a fourth vehicle located in the transmission area when the third vehicle is not located in the transmission area (see [0011], “wherein the second vehicle communications device is able to extend the ad-hoc network and forward communications to a third vehicle communications system in a daisy-chain manner”, wherein additional vehicles including a fourth would be anticipated as the vehicle number is arbitrary).
Regarding claim 3, Ricci discloses the communication control device according to claim 1, wherein the information further includes a request to the communication control device, future position information of the first vehicle, a current time (time stamp information [0132]), and identification information for identifying the first vehicle (see [0012], “11. A vehicle location information providing method comprising: providing one or more of current location information and past location information; retrieving additional location information”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elwha WO 2014/011552 A1 – discloses systems and methods vehicle communications coordination.
Ramasamy et al. US Pat. NO. 10,089,876 B1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643